Citation Nr: 0113569	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-09 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $2,693.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
March 1991.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California.  


REMAND

In December 1998 the RO granted entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The RO also granted 
basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, effective from October 1, 1998.  

In January 1999 the veteran and his sons submitted 
applications for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35, VA Forms 22-5490.  In April 1999 the 
veteran and his sons submitted two additional applications 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.  These applications were for J-1 and J-2 and both 
were signed on April 27,1999.  Both applications were also 
signed by the veteran as the parent.  Each claimant certified 
that he understood the effects of an election of Chapter 35 
benefits and that they each elected to receive such benefits 
from January 27, 1999.  At the time they submitted the 
applications both sons were 20 years old.  

In June 1999 the VA Educational Center in Muskogee, Oklahoma, 
granted Dependents' Educational Assistance benefits to both 
J-1 and J-2.  The RO received notice of the award from that 
facility on June 28, 1999.  The notice shows that J-1 and J-2 
had elected and were in receipt of Dependents' Educational 
Assistance benefits, effective from January 19,1999.  
The evidence shows that the benefit payments were issued to 
J-1 and J-2 on July 1, 1999, based on their enrollment in 4 
units of college classes for the period January 19, 1999, 
through May 28, 1999.  



By letter dated July 6, 1999 the RO notified the veteran of a 
proposal to remove the additional compensation allowance he 
had been receiving for J-1 and J-2 based on their school 
attendance, effective January 19, 1999.  The RO notified the 
veteran that the election of Chapter 35 educational benefits 
by J-1 and J-2 was final and could not be changed.  The RO 
also notified the veteran that further payments of 
compensation based on school attendance after their 18th 
birthdays were prohibited once they cashed their first check 
under Chapter 35.  

By letter dated September 9, 1999, the RO removed J-1 and J-2 
from the veteran's compensation award, effective January 19, 
1999, based on the notification from the VA Educational 
Center in Muskogee, Oklahoma, that they had elected and were 
in receipt of Chapter 35 educational benefits.  The RO also 
notified the veteran that this action would create an 
overpayment of benefits.  Later that month, the RO notified 
the veteran that an overpayment in the amount of $2,693.60 
had been created.  

In October 1999 the veteran requested waiver of the 
overpayment.  The veteran argued that his sons did not 
receive any money from VA for educational expenses while they 
were actually attending school.  He also argued that 
collection of the overpayment would result in undue financial 
hardship for his family.  

In his May 2000 Substantive Appeal the veteran again stated 
that his sons did not receive any money from VA for 
educational expenses while they were attending school.  He 
argues that his sons had to drop classes in March 1999 
because they did not have money to pay for books.  He has 
indicated that the first check was issued in July 1999, which 
was subsequent to that semester, and "[t]hey never received 
the check or cashed them."  Alternatively, the veteran 
argues that, even if his sons received checks, he should only 
be required to repay the excess compensation benefits 
received during July and August 1999.  The veteran included a 
copy of a July 1, 1999 check issued to one of his sons.  He 
stated that a trace on the check issued to his other son had 
not been completed.  



In the present case, it appears that the veteran is 
challenging the propriety of the creation of the 
indebtedness.  A grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Donovan v. West, 11 Vet. App. 481 (1998); 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

In Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  See VAOGCPREC 6-98.  

Because the issue of validity of a debt must be developed 
before the issue of entitlement to a waiver of a debt can be 
considered, the Board finds that the RO should develop and 
adjudicate the issue of the issue of whether the creation of 
the overpayment of VA compensation benefits in the calculated 
amount of $2,963.60 was proper.  See Schaper v. Derwinski, 1 
Vet. App. at 434- 435.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA compensation benefits 
in the calculated amount of $2,963.60 was 
proper.  In particular, the veteran 
argues that his sons did not receive any 
money from VA for educational expenses 
while they were attending school. The RO 
should also ensure that all other 
documents relating to notice of the 
amount of debt and procedural rights are 
associated with the claims folder. 

In addition, the RO must review the claims 
files and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  

2.  The issue of creation of the 
overpayment should then be addressed by 
the RO.  If the issue of whether the 
overpayment of VA compensation benefits 
was properly created is not resolved in 
the veteran's favor, the Committee should 
again consider the veteran's request for 
a waiver of the recovery of an 
overpayment of VA compensation benefits.  
In this event, the RO should conduct 
additional development, which should 
include obtaining a current Financial 
Status Report, VA Form 20-5655, from the 
veteran.  If any determination is 
adverse, a Supplemental Statement of the 
Case should be provided to the veteran 
and his representative setting forth a 
clear and concise explanation of how the 
dollar amount of the overpayment was 
calculated, a citation to pertinent laws 
and regulations, and detailed reasons and 
bases for the decision.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


